 

Exhibit 10.1

 



Execution Version



 



April 20, 2020

 

From: Citibank, N.A.   Corporate Equity Derivatives   390 Greenwich Street, 3rd
Floor   New York, NY 10013   To: 2U, Inc.   7900 Harkins Road   Lanham, MD 20706

 

Re: Base Call Option Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between Citibank, N.A. (“Dealer”) and
2U, Inc. (“Counterparty”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below.

 

1.                   This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Offering Memorandum dated April 20, 2020
(as so supplemented, the “Offering Memorandum”) relating to the USD 330,000,000
principal amount of 2.25% Convertible Senior Notes due 2025 (the “Base
Convertible Securities”) issued by Counterparty (as increased by up to an
additional USD 50,000,000 principal amount of 2.25% Convertible Senior Notes due
2025 that may be issued pursuant to the option to purchase additional
convertible securities (the “Optional Convertible Securities” and, together with
the Base Convertible Securities, the “Convertible Securities”)) pursuant to an
Indenture to be dated April 23, 2020 between Counterparty and Wilmington Trust,
National Association, as trustee (the “Indenture”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that this Confirmation
is entered into on the date hereof with the understanding that (i) definitions
set forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. For the avoidance of doubt, subject to the foregoing, references
herein to sections of, or definitions set forth in, the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of, or definitions set
forth in, the Indenture are changed, added or renumbered between the execution
of this Confirmation and the execution of the Indenture, the parties will amend
this Confirmation in good faith and in a commercially reasonable manner to
preserve the economic intent of the parties as evidenced by such draft of the
Indenture. In addition, subject to the foregoing, the parties acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date hereof and if the Indenture is, or the Convertible Securities are,
amended, modified or supplemented following the date hereof or the date of their
execution, respectively, any such amendment, modification or supplement (other
than any amendment, modification or supplement (i) pursuant to Section 5.09 of
the Indenture, subject to the provisions opposite the caption “Discretionary
Adjustments” in Section 2 hereof, or (ii) pursuant to Section 8.01(I) of the
Indenture that, as determined by the Calculation Agent in good faith and in a
commercially reasonable manner, conforms the Indenture to the description of
Convertible Securities in the Offering Memorandum) will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 



Page 1 of 28

 

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine), (iii) the election of an executed
guarantee of Citigroup, Inc. (“Guarantor”) dated as of the Trade Date in
customary form as a Credit Support Document, (iv) the election of Guarantor as
Credit Support Provider in relation to Dealer and (iv)(A) the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer with a “Threshold Amount” of three percent of Dealer’s parent’s
shareholders’ equity; provided that “Specified Indebtedness” shall not include
obligations in respect of deposits received in the ordinary course of Dealer’s
banking business, (B) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi) and (C) the
following language shall be added to the end thereof “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions; (iii)
the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.                   The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions. The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date: April 20, 2020     Effective Date: The closing date of the initial
issuance of the Convertible Securities.     Option Style: Modified American, as
described under “Procedures for Exercise” below.     Option Type: Call    
Seller: Dealer     Buyer: Counterparty

 



Page 2 of 28

 

 

Shares: The Common Stock of Counterparty, par value USD 0.001 (Ticker
Symbol:  “TWOU”).     Number of Options: The number of Base Convertible
Securities in denominations of USD 1,000 principal amount issued by Counterparty
on the closing date for the initial issuance of the Convertible Securities. For
the avoidance of doubt, the Number of Options outstanding shall be reduced by
each exercise of Options hereunder.  In no event will the Number of Options be
less than zero.     Applicable Percentage: 45%     Option Entitlement: A number
equal to the product of the Applicable Percentage and 35.3773.     Make-Whole
Adjustment: Any adjustment to the Conversion Rate pursuant to Section 5.07 of
the Indenture.     Discretionary Adjustment: Any adjustment to the Conversion
Rate pursuant to Section 5.06 of the Indenture.     Strike Price: USD 28.27    
Cap Price: USD 44.34    

Rounding of Strike Price/Cap

Price/Option Entitlement:

 

In connection with any adjustment to the Option Entitlement or Strike Price, the
Option Entitlement or Strike Price, as the case may be, shall be rounded by the
Calculation Agent in accordance with the provisions of the Indenture relating to
rounding of the “Conversion Price” or the “Conversion Rate”, as applicable (each
as defined in the Indenture).  In connection with any adjustment to the Cap
Price hereunder, the Calculation Agent will round the adjusted Cap Price to the
nearest USD 0.0001.     Number of Shares: As of any date, a number of Shares
equal to the product of the Number of Options and the Option Entitlement.    
Premium: USD 19,750,500     Premium Payment Date: The Effective Date    
Exchange: The Nasdaq Global Select Market     Related Exchange: All Exchanges;
provided that Section 1.26 of the Equity Definitions shall be amended to add the
words “United States” before the word “exchange” in the tenth line of such
Section.

 



Page 3 of 28

 

 

Procedures for Exercise:       Exercise Dates: Each Conversion Date.    
Conversion Date: With respect to any conversion of a Convertible Security (other
than (x) any conversion of Convertible Securities with a “Conversion Date” (as
defined in the Indenture) occurring prior to the Free Convertibility Date or (y)
any conversion of Convertible Securities in respect of which holder(s) of such
Convertible Securities would be entitled to an increase in the Conversion Rate
pursuant to a Make-Whole Adjustment (including, for the avoidance of doubt, if
such Make-Whole Adjustment does not result in an increase to the Conversion
Rate) (any such conversion described in clause (x) or clause (y), an “Early
Conversion”), to which the provisions of Section 8(b)(iii) of this Confirmation
shall apply), the “Conversion Date” (as defined in the Indenture), provided
that, no Conversion Date shall be deemed to have occurred with respect to
Exchanged Securities (such Convertible Securities, other than Exchanged
Securities, the “Relevant Convertible Securities” for such Conversion Date).    
Free Convertibility Date: November 1, 2024     Exchanged Securities: With
respect to any Conversion Date, any Convertible Securities with respect to which
Counterparty makes the election described in Section 5.08 of the Indenture and
the financial institution designated by Counterparty accepts such Convertible
Securities in accordance with Section 5.08 of the Indenture, as long as
Counterparty does not submit a Notice of Exercise in respect thereof.    
Expiration Date: The earlier of (i) the last day on which any Convertible
Securities remain outstanding and (ii) May 1, 2025, subject to earlier exercise.
    Automatic Exercise on Conversion Dates: Applicable, which means that on each
Conversion Date occurring on or after the Free Convertibility Date, a number of
Options equal to the number of Relevant Convertible Securities for such
Conversion Date in denominations of USD 1,000 principal amount shall be
automatically exercised, subject to “Notice of Exercise” below. Notwithstanding
anything to the contrary herein or in the Equity Definitions, unless
Counterparty notifies Dealer in writing prior to 5:00 P.M., New York City time,
on the Expiration Date that it does not wish automatic exercise to occur, all
Options then outstanding as of 5:00 P.M., New York City time, on the Expiration
Date shall be deemed to be automatically exercised as if (i) a number of
Relevant Convertible Securities (in denominations of USD 1,000 principal amount)
equal to such number of then-outstanding Options were converted with a
Conversion Date occurring on or after the Free Convertibility Date and (ii) such
Relevant Convertible Securities were outstanding under the Indenture immediately
prior to such deemed conversion; provided that no such automatic exercise
pursuant to this sentence shall occur if the Relevant Price for each Valid Day
during the Settlement Averaging Period is less than or equal to the Strike
Price.

 



Page 4 of 28

 

 

Notice Deadline: In respect of any exercise of Options hereunder on any
Conversion Date on or after the Free Convertibility Date, 5:00 P.M., New York
City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).    
Notice of Exercise: Counterparty shall notify Dealer in writing prior to the
Notice Deadline of the number of Relevant Convertible Securities being converted
on the related Conversion Date.  For the avoidance of doubt, if Counterparty
fails to give such notice when due in respect of any exercise of Options
hereunder with a Conversion Date occurring on or after the Free Convertibility
Date, Automatic Exercise shall apply and the Conversion Date shall be deemed to
be the Notice Deadline.     Notice of Final Convertible Security
Settlement Method: In addition, Counterparty shall notify Dealer in writing
before 5:00 P.M., New York City time, on the “Scheduled Trading Day” (as defined
in the Indenture) immediately preceding the Free Convertibility Date of the
settlement method (and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring on or after the Free
Convertibility Date (any such notice, a “Notice of Final Convertible Security
Settlement Method”); provided that if Counterparty does not timely deliver the
Notice of Final Convertible Security Settlement Method then the Notice of Final
Convertible Security Settlement Method shall be deemed timely given and the
Applicable Settlement Method shall be a Cash Election with a “Specified Dollar
Amount” (as defined in the Indenture) of USD 1,000.  If Counterparty elects a
Settlement Method other than Net Share Settlement in the Notice of Final
Convertible Security Settlement Method, the Notice of Final Convertible Security
Settlement Method shall contain a written representation by Counterparty to
Dealer that Counterparty is not, on the date of the Notice of Final Convertible
Security Settlement Method, in possession of any material non-public information
with respect to Counterparty or the Shares.     Dealer’s Contact Details for
purpose
of Giving Notice: As specified in Section 6(b) below.     Settlement Terms:    
  Settlement Date: For any Exercise Date, the date one Settlement Cycle
following the final day of the Cash Settlement Averaging Period.

 



Page 5 of 28

 

 

Delivery Obligation: In lieu of the obligations set forth in Sections 8.1 and
9.1 of the Equity Definitions, and subject to “Automatic Exercise on Conversion
Dates”  and “Notice of Exercise” above and “Method of Adjustment”,
“Discretionary Adjustments”, “Consequences of Merger Events/Tender Offers”,
“Consequences of Announcement Events” and Section 8(u) below, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), (i) a number of Shares equal to the product of
the Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section 5.03(B) of
the Indenture (except that such number of Shares shall be rounded down to the
nearest whole number) and cash in lieu of any fractional Share resulting from
such rounding and/or (ii) the product of the Applicable Percentage and the
aggregate amount of cash, if any, in excess of the principal amount of the
Relevant Convertible Securities that Counterparty would be obligated to deliver
to holder(s) of the Relevant Convertible Securities for such Conversion Date
pursuant to Section 5.03(B) of the Indenture, determined, for each of clauses
(i) and (ii), by the Calculation Agent in a commercially reasonable manner by
reference to such Sections of the Indenture as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Applicable Settlement Method, notwithstanding any different
actual election by Counterparty with respect to the settlement of such Relevant
Convertible Securities; provided that if the “Daily VWAP” (as defined in the
Indenture) for any “VWAP Trading Day” (as defined in the Indenture) during the
Cash Settlement Averaging Period is greater than the Cap Price, then clause (b)
of the relevant “Daily Conversion Value” (as defined in the Indenture) for such
“VWAP Trading Day” shall be determined as if such “Daily VWAP” for such “VWAP
Trading Day” were deemed to equal the Cap Price; provided further that the
Delivery Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment, a Make-Whole Adjustment and any
interest payment that Counterparty is (or would have been) obligated to deliver
to holder(s) of the Relevant Convertible Securities for such Conversion Date.  
  Applicable Settlement Method: For any Relevant Convertible Securities, if
Counterparty has notified Dealer in the Notice of Final Convertible Security
Settlement Method that it has elected, or is deemed to have elected, to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 5.03(A)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD 1,000, the Applicable Settlement
Method shall be the settlement method actually so elected, or deemed to be
elected, by Counterparty in respect of such Relevant Convertible Securities (the
“Convertible Securities Settlement Method”); otherwise, the Applicable
Settlement Method shall assume Counterparty had made a Cash Election with
respect to such Relevant Convertible Securities (a “Deemed Cash Election”) with
a “Specified Dollar Amount” (as defined in the Indenture) of USD 1,000 per
Relevant Convertible Security (“Net Share Settlement”) and the Delivery
Obligation shall be determined by the Calculation Agent pursuant to Section
5.03(B)(i)(3) of the Indenture as if the relevant “Observation Period” (as
defined in the Indenture) were the Cash Settlement Averaging Period.

 



Page 6 of 28

 

 

Cash Settlement Averaging Period: The 40 “VWAP Trading Days” (as defined in the
Indenture) commencing on the 41st “Scheduled Trading Day” (as defined in the
Indenture) prior to the “Maturity Date” (as defined in the Indenture).     Other
Applicable Provisions: To the extent Dealer is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares.     Restricted Certificated
Shares: Notwithstanding anything to the contrary in the Equity Definitions,
Dealer may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System.  With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 



Page 7 of 28

 

 

Adjustments:  

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.

 

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 5.05(A)(ii) of the Indenture or Section
5.05(A)(iii) of the Indenture where, in either case, the period for determining
“Y” (as such term is used in Section 5.05(A)(ii) of the Indenture) or “SP” (as
such term is used in Section 5.05(A)(iii) of the Indenture), as the case may be,
begins before Counterparty has publicly announced the event or condition giving
rise to such Potential Adjustment Event, then the Calculation Agent shall, in
good faith and in a commercially reasonable manner, have the right to adjust any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the commercially reasonable costs (to account solely for
hedging mismatches and market losses) and commercially reasonable out-of-pocket
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and

 

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the commercially reasonable costs (to account solely for hedging
mismatches and market losses) and commercially reasonable out-of-pocket expenses
incurred by Dealer in connection with its commercially reasonable hedging
activities as a result of such Potential Adjustment Event Change.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the proviso in the first sentence of
Section 5.05(A)(iii)(1) of the Indenture or the proviso in the first sentence of
Section 5.05(A)(iv) of the Indenture).

 

Dilution Adjustment Provisions: Sections 5.05(A)(i), (A)(ii), (A)(iii), (A)(iv),
(A)(v) and Section 5.05(H) of the Indenture

 



Page 8 of 28

 

 

Discretionary Adjustments: Notwithstanding anything to the contrary herein or in
the Equity Definitions, if the Calculation Agent in good faith disagrees with
any adjustment under the Indenture that is the basis of any adjustment hereunder
and that involves an exercise of discretion by Counterparty, its board of
directors or a committee of its board of directors (including, without
limitation, pursuant to Section 5.05(H) of the Indenture or pursuant to Section
5.09 of the Indenture or any supplemental indenture entered into thereunder or
in connection with the determination of the fair value of any securities,
property, rights or other assets), then the Calculation Agent will determine the
corresponding adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement or payment of or under the Transaction in good faith and in
a commercially reasonable manner consistent with the methodology set forth in
the Indenture. In addition, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Cash Settlement Averaging Period but no
adjustment was made to any Convertible Security under the Indenture because the
relevant holder of such Convertible Security was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall, in good faith and in a commercially reasonable manner, make an
adjustment, consistent with the methodology set forth in the Indenture as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.  For the avoidance of doubt, the Delivery Obligation shall be
calculated on the basis of such adjustments by the Calculation Agent    
Extraordinary Events:       Merger Events: Notwithstanding Section 12.1(b) of
the Equity Definitions, “Merger Event” shall have the same meaning as the
meaning of “Common Stock Change Event” set forth in Section 5.09 of the
Indenture.

 



Page 9 of 28

 

 

Consequences of Merger Events/Tender Offers: Notwithstanding Section 12.2 of the
Equity Definitions, upon the occurrence of a Merger Event, the Calculation
Agent, acting in good faith and commercially reasonably, shall make a
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares, the Number of Options, the Option
Entitlement, composition of the “Shares” hereunder and any other variable
relevant to the exercise, settlement or payment for the Transaction, to the
extent an analogous adjustment is required under Section 5.09 of the Indenture
in respect of such Merger Event, as determined in good faith and in a
commercially reasonable manner by the Calculation Agent by reference to such
Section, subject to “Discretionary Adjustments” above; provided that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to a Make-Whole Adjustment or a Discretionary Adjustment; provided
further that in respect of any election by the holders of Shares with respect to
the consideration due upon consummation of any Merger Event, the Calculation
Agent shall have the right to adjust any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to compensate Dealer
for any losses (including, without limitation, market losses customary for
transactions similar to the Transaction with counterparties similar to
Counterparty) relating to any mismatch on its Hedge Position, assuming Dealer
maintains a commercially reasonable Hedge Position, and the type and amount of
consideration actually paid or issued to the holders of Shares in respect of
such Merger Event; and provided further that if, with respect to a Merger Event
or a Tender Offer, (i) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) securities issued by an entity that
is not a corporation organized under the laws of the United States, any state
thereof or the District of Columbia or (ii) the Counterparty to the Transaction,
following such Merger Event, will not be a corporation organized under the laws
of the United States, any State thereof or the District of Columbia or will not
be the Issuer, Dealer may elect in its commercially reasonable discretion that
Cancellation and Payment (Calculation Agent Determination) shall apply.  For the
avoidance of doubt, adjustments shall be made pursuant to the provisions set
forth above regardless of whether any Merger Event gives rise to an Early
Conversion.  For purposes of this paragraph, “Tender Offer” means the occurrence
of any event or condition set forth in Section 5.05(A)(v) of the Indenture.

 



Page 10 of 28

 

 

 

Notice of Merger Consideration: Upon the occurrence of a Merger Event,
Counterparty shall reasonably promptly (but in any event prior to consummation
of such Merger Event) notify the Calculation Agent of, in the case of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any form of
stockholder election), the weighted average of the types and amounts of
consideration actually received by holders of Shares upon consummation of such
Merger Event.     Consequences of Announcement Events: Modified Calculation
Agent Adjustment as set forth in Section 12.3(d) of the Equity Definitions;
provided that, in respect of an Announcement Event, (x) references to “Tender
Offer” shall be replaced by references to “Announcement Event” and references to
“Tender Offer Date” shall be replaced by references to “date of such
Announcement Event”, (y) the phrase “exercise, settlement, payment or any other
terms of the Transaction (including, without limitation, the spread)” shall be
replaced with the phrase “Cap Price (provided that in no event shall the Cap
Price be less than the Strike Price)” and the words “whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event” shall be inserted prior to the word “,
which” in the seventh line, and (z) for the avoidance of doubt, the Calculation
Agent shall, in good faith and in a commercially reasonable manner, determine
whether the relevant Announcement Event has had an economic effect on the
Transaction (the terms of which include, among other terms, the Strike Price and
Cap Price), and, if so, shall adjust the Cap Price accordingly to take into
account such economic effect on one or more occasions on or after the date of
the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
(i) any adjustment in respect of an Announcement Event shall take into account
any earlier adjustment relating to the same Announcement Event and (ii) in
making any adjustment the Calculation Agent shall take into account volatility,
liquidity or other factors before and after such Announcement Event.  An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 



Page 11 of 28

 

 

Announcement Event: (i)     The public announcement by Issuer, any subsidiary of
Issuer, any affiliate of Issuer, any agent or representative of Issuer, any
Valid Third Party Entity or any affiliate of a Valid Third Party Entity of (x)
any transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition or disposition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 35% of the market
capitalization of Issuer as of the date of such announcement (a “Transformative
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or a Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent or
representative of Issuer or a Valid Third Party Entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner.  For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention.  For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.     Valid Third Party Entity: In respect of any transaction,
any third party that has a bona fide intent to enter into or consummate such
transaction (it being understood and agreed that in determining whether such
third party has such a bona fide intent, the Calculation Agent may take into
consideration the effect of the relevant announcement by such third party (or
its agent or representative) on the Shares and/or options relating to the
Shares).     Nationalization, Insolvency or Delisting: Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The Nasdaq Global Select Market or The
Nasdaq Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.     Additional Termination Event(s): Notwithstanding anything to the
contrary in the Equity Definitions, if, as a result of an Extraordinary Event,
the Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with the Transaction (or the cancelled or terminated portion thereof)
being the Affected Transaction and Counterparty being the sole Affected Party)
shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the
Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.

 



Page 12 of 28

 

 

Additional Disruption Events:  

 

(a) Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by adding the phrase “and/or Hedge
Position” after the word “Shares” in clause (X) thereof and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)” and (ii) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.     (b)
Failure to Deliver: Applicable     (c) Insolvency Filing: Applicable     (d)
Hedging Disruption:

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following sentence at the end of such Section:

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms”; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

(e) Increased Cost of Hedging: Not Applicable     Hedging Party: Dealer    
Determining Party: Dealer; provided that the Determining Party will promptly,
upon written notice from Counterparty, provide a statement displaying in
reasonable detail the basis for such determination, adjustment or calculation,
as the case may be (including any quotations, market data or information from
internal or external sources used in making such determination, adjustment or
calculation, it being understood that the Determining Party shall not be
required to disclose any confidential information or proprietary models used by
it in connection with such determination, adjustment or calculation, as the case
may be).     Non-Reliance:       Agreements and Acknowledgments Applicable    
Regarding Hedging Activities: Applicable     Additional Acknowledgments:
Applicable

 



Page 13 of 28

 

 

Hedging Adjustment: For the avoidance of doubt, whenever Dealer, Determining
Party or the Calculation Agent makes an adjustment, calculation or determination
permitted or required to be made pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment, calculation or determination made by reference to the Indenture),
the Calculation Agent, Determining Party or Dealer, as the case may be, shall
make such adjustment, calculation or determination in a commercially reasonable
manner and by reference to the effect of such event on Dealer assuming that
Dealer maintains a commercially reasonable hedge position.     3.     
Calculation Agent: Dealer; provided that all calculations and determinations by
the Calculation Agent (other than calculations or determinations made by
reference to the Indenture) shall be made in good faith and in a commercially
reasonable manner and assuming for such purposes that Dealer is maintaining,
establishing and/or unwinding, as applicable, a commercially reasonable hedge
position; provided further that if an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party occurs, Counterparty shall have the right to appoint a
successor calculation agent which shall be a nationally recognized third-party
dealer in over-the-counter corporate equity derivatives.  The Calculation Agent
agrees that it will promptly, upon written notice from Counterparty, provide a
statement displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be (including any quotations, market
data or information from internal or external sources used in making such
determination, adjustment or calculation, it being understood that the
Calculation Agent shall not be required to disclose any confidential information
or proprietary models used by it in connection with such determination,
adjustment or calculation, as the case may be).

 

4.             Account Details:

 

Dealer Payment Instructions:

 

Account for payments to Dealer:

 

Bank:         Citibank NA New York

ABA#:       CITIUS33 (or ABA: 021000089)

F/O:           Citibank New York

A/C:           00167679

Ref:            NY Swap Operations

 

Account for delivery of Shares to Dealer:

 

Citigroup Inc.

DTC: 0505

Account: 768-08121-2-5

 

Counterparty Payment Instructions:

 

To be provided by Counterparty

 



Page 14 of 28

 

 

5.            Offices:

 

The Office of Dealer for the Transaction is: New York, NY

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.            Notices:       For purposes of this Confirmation:

 

(a)        Address for notices or communications to Counterparty:

 

To:                           2U, Inc.

                                7900 Harkins Road

                                Lanham, MD 20706

Telephone No.:        301-892-4350

 

Address for notices or communications to Dealer:

 

                                Citibank, N.A.

                                390 Greenwich Street, 3rd Floor

                                New York, NY 10013

Attention:               Equity Derivatives

Telephone No.:      212-723-5770

Email:                      eq.us.corporates.middle.office@citi.com;  
eq.us.ses.notifications@citi.com;   peter.barna@citi.com;  
joseph.stoots@citi.com;grant.mortell@citi.com

 



Page 15 of 28

 

 

7.                   Representations, Warranties and Agreements:

 

(a)                 In addition to the representations and warranties in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

 

(i)                  On the Trade Date, (A) Counterparty is not aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(ii)                (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

(iii)              Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements).

 



Page 16 of 28

 

 

(iv)               Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)                Prior to the Trade Date, Counterparty shall deliver to Dealer
a resolution of Counterparty’s board of directors authorizing the Transaction.

 

(vi)               Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(vii)             Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)           On each of the Trade Date and the Premium Payment Date,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)               The representations and warranties of Counterparty set forth
in Section 3 of the Agreement and Section 1 of the Purchase Agreement, dated as
of April 20, 2020, among Counterparty and Morgan Stanley & Co. LLC and Goldman
Sachs & Co. LLC as representatives of the initial purchasers party thereto (the
“Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

(x)                To the knowledge of Counterparty, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

 

(xi)               Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million as of the date
hereof.

 

(b)                Each of Dealer and Counterparty agrees and represents that it
is an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)                 Each of Dealer and Counterparty acknowledges that the offer
and sale of the Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), by virtue
of Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 



Page 17 of 28

 

 

(d)                Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555
and 561 of the Bankruptcy Code.

 

(e)                 As a condition to the effectiveness of the Transaction, (i)
Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and
Section 7(a)(vii) hereof; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions and (ii)
Dealer shall have received a copy of a payoff letter or other evidence of
repayment in form and substance reasonably satisfactory to the Dealer, releasing
Counterparty and any guarantors from their respective obligations under the
credit agreement, dated May 22, 2019, as amended, by and among Counterparty, Owl
Rock Capital Corporation, as administrative agent and collateral agent, and the
other parties from time to time party thereto.

 

(f)                  Counterparty understands that notwithstanding any other
relationship between Counterparty and Dealer and its affiliates, in connection
with this Transaction and any other over-the-counter derivative transactions
between Counterparty and Dealer or its affiliates, Dealer or its affiliates is
acting as principal and is not a fiduciary or advisor in respect of any such
transaction, including any entry, exercise, amendment, unwind or termination
thereof.

 

(g)                Counterparty represents and warrants that it has received,
read and understands the OTC Options Risk Disclosure Statement and a copy of the
most recent disclosure pamphlet prepared by The Options Clearing Corporation
entitled “Characteristics and Risks of Standardized Options”.

 

(h)                Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein, in each case, to the extent such rules are
applicable to such party.

 

8.                   Other Provisions:

 

(a)                 Right to Extend. Dealer may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent, in good faith and in a
commercially reasonable manner, shall make appropriate adjustments to the
Delivery Obligation), if Dealer determines, in good faith and in a commercially
reasonable manner, and, in respect of clause (ii) below, based on the advice of
counsel, that such extension is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market (but only if there is a material
decrease in liquidity relative to Dealer’s expectations on the Trade Date), or
(ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Exercise Date, Settlement
Date or other date of valuation, payment or delivery may be postponed or added
more than 80 “VWAP Trading Days” (as defined in the Indenture) after the
original Exercise Date, Settlement Date or other date of valuation, payment or
delivery, as the case may be.

 



Page 18 of 28

 

 

(b)                Additional Termination Events.

 

(i)                  The occurrence of an event of default with respect to
Counterparty under the terms of the Convertible Securities as set forth in
Section 7.01 of the Indenture, which default has resulted in the Convertible
Securities becoming due and payable under the terms thereof, shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement.

 

(ii)                Within five Exchange Business Days immediately following any
Repurchase Event (as defined below), Counterparty (x) in the case of a
Repurchase Event resulting from the redemption of any Convertible Securities by
Counterparty or the repurchase of any Convertible Securities by Counterparty
upon the occurrence of a “Fundamental Change” (as defined in the Indenture),
shall notify Dealer in writing of such Repurchase Event and (y) in the case of a
Repurchase Event not described in clause (x) above, may notify Dealer of such
Repurchase Event, in each case, including the number of Convertible Securities
subject to such Repurchase Event (any such notice, a “Convertible Securities
Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of (1) any Convertible
Securities Repurchase Notice, and (2) in the case of any Convertible Securities
Repurchase Notice described in clause (y) above, a written representation and
warranty by Counterparty that, as of the date of such Convertible Securities
Repurchase Notice, Counterparty is not in possession of any material nonpublic
information regarding Counterparty or the Shares, in each case, within the
applicable time period set forth in the preceding sentence, shall constitute an
Additional Termination Event as provided in this Section 8(b)(ii). Upon receipt
of any such Convertible Securities Repurchase Notice and the related written
representation and warranty, Dealer shall promptly designate an Exchange
Business Day following receipt of such Convertible Securities Repurchase Notice
(which in no event shall be earlier than the related repurchase date for such
Convertible Securities) as an Early Termination Date with respect to the portion
of this Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) the number of such Convertible Securities
specified in such Convertible Securities Repurchase Notice and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repurchase
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Repurchase
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction. “Repurchase Event” means that (i) any
Convertible Securities are repurchased or redeemed (whether pursuant to Section
4.02 or Section 4.03 of the Indenture or otherwise) by Counterparty or any of
its subsidiaries (including in connection with, or as a result of, a Fundamental
Change (as defined in the Indenture), a tender offer, exchange offer or similar
transaction or for any other reason), (ii) any Convertible Securities are
delivered to Counterparty in exchange for delivery of any property or assets of
Counterparty or any of its subsidiaries(howsoever described), (iii) any
principal of any of the Convertible Securities is repaid prior to the final
maturity date of the Convertible Securities, or (iv) any Convertible Securities
are exchanged by or for the benefit of the “Holders” (as such term is defined in
the Indenture) thereof for any other securities of Counterparty or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction. For the avoidance of doubt, any
conversion of Convertible Securities (whether into cash, Shares, “Reference
Property” (as defined in the Indenture) or any combination thereof) pursuant to
the terms of the Indenture shall not constitute a Repurchase Event. Counterparty
acknowledges and agrees that if an Additional Termination Event has occurred
under this Section 8(b)(ii), then any related Convertible Securities subject to
a Repurchase Event will be deemed to be cancelled and disregarded and no longer
outstanding for all purposes hereunder.

 



Page 19 of 28

 

 

(iii)              Notwithstanding anything to the contrary in this
Confirmation, upon any Early Conversion in respect of which the relevant
converting “Holder” (as such term is defined in the Indenture) has satisfied the
requirements to conversion set forth in Section 5.02(A) of the Indenture:

 

(A)Counterparty may, as promptly as practicable (but in any event within five
Scheduled Trading Days of the “Conversion Date” (as defined in the Indenture)
for such Early Conversion), provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Securities surrendered
for conversion on such Conversion Date (such Convertible Securities, the
“Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice;

 

(B)upon receipt of any such Early Conversion Notice, within a commercially
reasonable period of time thereafter, Dealer shall designate an Exchange
Business Day as an Early Termination Date (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for such Affected Convertible Securities) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible
Securities and (y) the Number of Options as of the “Conversion Date” (as defined
in the Indenture) for such Early Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Adjustment and (z) the corresponding
Convertible Securities remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
“Conversion Date”(as defined in the Indenture) for such Early Conversion, the
Number of Options shall be reduced by the Affected Number of Options.

 

(c)                 Alternative Calculations and Payment on Early Termination
and on Certain Extraordinary Events. If (a) an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or (b) the Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
to be paid to all holders of Shares consists solely of cash, (ii) a Merger Event
or Tender Offer that is within Counterparty’s control, or (iii) an Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Counterparty’s
control), and if Dealer would owe any amount to Counterparty pursuant to Section
6(d)(ii) and 6(e) of the Agreement (any such amount, a “Payment Obligation”),
then Dealer shall satisfy the Payment Obligation by the Share Termination
Alternative (as defined below) unless (a) Counterparty gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) as of
the date of such election, Counterparty represents that is not in possession of
any material non-public information regarding Counterparty or the Shares, and
that such election is being made in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws, and (c) Dealer
agrees, in its sole discretion, to such election, in which case the provisions
of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative: If applicable, means that Dealer shall deliver to
Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery   Property: A number of Share
Termination Delivery Units, as calculated by the Calculation Agent in good faith
and in a commercially reasonable manner, equal to the Payment Obligation divided
by the Share Termination Unit Price.  The Calculation Agent shall, in good faith
and in a commercially reasonable manner, adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in a commercially reasonable manner and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation.

 

Share Termination Delivery Unit: In the case of a Termination Event (other than
on account of an Insolvency, Nationalization or Merger Event), Event of Default,
Delisting or Additional Disruption Event, one Share or, in the case of an
Insolvency, Nationalization or Merger Event, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency,
Nationalization or Merger Event, as applicable.  If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver: Applicable Other Applicable
Provisions: If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
issuer of any Share Termination Delivery Units (or any part thereof).

 

(d)                Disposition of Hedge Shares. Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, based on the advice of
counsel, the Shares (the “Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction in a commercially reasonable
manner cannot be sold in the U.S. public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Dealer to sell the Hedge Shares in a registered offering, make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
(in all cases of (A)-(E) above, as would be usual and customary for offerings
for companies of similar size and industry); provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size and industry, in form
and substance commercially reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and best efforts
obligations to provide opinions and certificates and such other documentation as
is customary for private placements agreements for transactions of similar size
and type, as is commercially reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its good faith, commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 



Page 20 of 28

 

 



 

(e)                 Repurchase and Conversion Rate Adjustment Notices.
Counterparty shall, at least two Scheduled Trading Days prior to any day on
which Counterparty effects any repurchase of Shares or consummates or otherwise
engages in any transaction or event (a “Conversion Rate Adjustment Event”) that
could reasonably be expected to lead to an increase in the “Conversion Rate” (as
defined in the Indenture), give Dealer a written notice of such repurchase or
Conversion Rate Adjustment Event (a “Repurchase Notice”) if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 9.50% and (ii) greater by 0.50%
than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof). The “Notice Percentage” as of any day
is the fraction, expressed as a percentage, the numerator of which is the Number
of Shares plus the number of Shares underlying any other convertible bond hedge
transactions or similar call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all
commercially reasonable losses (including losses relating to the Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
state or federal law, regulation or regulatory order, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all commercially reasonable out-of-pocket expenses
(including commercially reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

 



Page 21 of 28

 

 

(f)                  Transfer and Assignment.

 

(i)                  Either party may transfer or assign any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed;
provided that Dealer may transfer or assign without any consent of Counterparty
its rights and obligations hereunder, in whole or in part, to any person, or any
person whose obligations would be guaranteed by a person, in either case, with a
rating (i) for its long-term, unsecured and unsubordinated indebtedness at least
equivalent to Dealer’s (or its ultimate parent’s) or (ii) that is no lower than
A3 from Moody’s Investor Service, Inc. (or its successor) or A- from Standard
and Poor’s Rating Group, Inc. (or its successor); provided further that, at the
time of such transfer or assignment either (x) both the Dealer and transferee or
assignee in any such transfer or assignment are a “dealer in securities” within
the meaning of Section 475(c) (1) of the Internal Revenue Code of 1986, as
amended (the “Code”) or (y) the transfer or assignment does not result in a
deemed exchange by Counterparty within the meaning of Section 1001 of the Code.
In the event of any such transfer or assignment, the transferee or assignee
shall agree that (i) Counterparty shall not be required to pay the transferee or
assignee under Section 2(d)(i)(4) of the Agreement any amount greater than the
amount Counterparty would have been required to pay to Dealer in the absence of
such transfer or assignment and (ii) Counterparty shall not receive from the
transferee or assignee any amount or number of Shares less than it would have
been entitled to receive in the absence of such transfer or assignment. If at
any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, but excluding reporting obligations arising under Section
13 of the Exchange Act as in effect on the Trade Date) of a Dealer Person under
Applicable Restrictions and with respect to which such requirements have not
been met or the relevant approval has not been received, or that would have any
other adverse effect on a Dealer Person, under Applicable Restrictions minus (y)
1% of the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”),
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing and terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position would no
longer exist following the resulting partial termination of the Transaction
(after taking into account commercially reasonable adjustments to Dealer’s
commercially reasonable Hedge Positions from such partial termination). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates or any other person subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section 13
of the Exchange Act) of which Dealer is or may be deemed to be a part
(collectively, “Dealer Group”) beneficially owns (within the meaning of Section
13 of the Exchange Act), without duplication, on such day (or, to the extent
that for any reason the equivalent calculation under Section 16 of the Exchange
Act and the rules and regulations thereunder results in a higher number, such
higher number) and (B) the denominator of which is the number of Shares
outstanding on such day. In the case of a transfer or assignment by Counterparty
of its rights and obligations hereunder and under the Agreement, in whole or in
part (any such Options so transferred or assigned, the “Transfer Options”), to
any party, withholding of such consent by Dealer shall not be considered
unreasonable if such transfer or assignment does not meet the reasonable
conditions that Dealer may impose including, but not limited, to the following
conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

 

(B)Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Code);

 



Page 22 of 28

 

 

(C)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

 

(D)Dealer shall not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(E)Dealer shall not, as a result of such transfer or assignment, receive from
the transferee or assignee any amount or number of Shares less than it would
have been entitled to receive in the absence of such transfer or assignment;

 

(F)An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

 

(G)Without limiting the generality of clause (B), Counterparty shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(H)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

(ii)           Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty solely to the extent of any such
performance.

 

(g)                Staggered Settlement. If upon advice of counsel with respect
to applicable legal and regulatory requirements, including any requirements
relating to Dealer’s commercially reasonable hedging activities hereunder,
Dealer reasonably determines that it would not be practicable or advisable to
deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for the Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

(i)                  in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) and the number of Shares that it will deliver on each
Staggered Settlement Date;

 

(ii)                 the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 



Page 23 of 28

 

 

(iii)                if the Net Share Settlement terms or the “Combination
Settlement” (as defined in the Indenture) terms set forth above were to apply on
the Nominal Settlement Date, then the Net Share Settlement terms or the
Combination Settlement terms, as the case may be, will apply on each Staggered
Settlement Date, except that the Shares otherwise deliverable on such Nominal
Settlement Date will be allocated among such Staggered Settlement Dates as
specified by Dealer in the notice referred to in clause (i) above.

 

(h)                Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(i)                  No Netting and Set-off. The provisions of Section 2(c) of
the Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 

(j)                  Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

 

(k)                Early Unwind. In the event the sale by Counterparty of the
Base Convertible Securities is not consummated pursuant to the Purchase
Agreement for any reason by the close of business in New York on April 23, 2020
(or such later date as agreed upon by the parties) (April 23, 2020 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
hereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from, and agrees not to make any claim against the other party with respect to,
any obligations or liabilities of either party arising out of, and to be
performed in connection with, the Transaction either prior to or after the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other that
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(l)                  Agreements and Acknowledgements Regarding Hedging.
Counterparty understands, acknowledges and agrees that: (A) at any time on and
prior to the Expiration Date, Dealer and its affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction; (B) Dealer and its affiliates also may be active in
the market for Shares other than in connection with hedging activities in
relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the “Daily VWAP”
(as defined in the Indenture); (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the “Daily VWAP” (as defined in the Indenture), each in a
manner that may be adverse to Counterparty; and (E) the Transaction is a
derivatives transaction in which it has granted Dealer an option, and Dealer may
purchase shares for its own account at an average price that may be greater
than, or less than, the price paid by Counterparty under the terms of the
Transaction.

 



Page 24 of 28

 

 

(m)               Wall Street Transparency and Accountability Act. In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(the “WSTAA”), the parties hereby agree that neither the enactment of the WSTAA
(or any statute containing any legal certainty provision similar to Section 739
of the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

 

(n)                Governing Law; Exclusive Jurisdiction; Waiver of Jury.

 

(i)                  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE
5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(ii)                 Section 13(b) of the Agreement is deleted in its entirety
and replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party (1)
joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 

(iii)                EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

 



Page 25 of 28

 

 

(o)                 Amendment. This Confirmation and the Agreement may not be
modified, amended or supplemented, except in a written instrument signed by
Counterparty and Dealer.

 

(p)                 Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)                Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and Dealer shall provide to Counterparty one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto). Such forms
shall be delivered upon (i) execution and delivery of this Confirmation, (ii)
promptly upon reasonable request of the other party and (iii) promptly upon
learning that any such form previously provided by the other party has become
obsolete or incorrect.

 

(r)                  Withholding Tax with Respect to Non-US Counterparties.
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
(i) any U.S. federal withholding tax imposed or collected pursuant to Sections
1471 through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”) or (ii)
any U.S. federal withholding tax imposed on amounts treated as dividends from
sources within the United States under Section 871(m) of the Code (or any
Treasury regulations or other guidance issued thereunder). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(s)                 Payee Tax Representations. For the purpose of Section 3(f)
of the Agreement, the parties make the representations below:

 

(i)                  Dealer is organized under the laws of the United States and
it is “exempt” within the meaning of Treasury Regulation sections 1.6041-3(p)
and 1.6049-4(c) from information reporting on IRS Form 1099 and backup
withholding.

 

(ii)                Counterparty is a corporation for U.S. federal income tax
purposes and is organized under the laws of the United States. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on IRS Form 1099 and backup withholding.

 

(t)                  Amendment to Equity Definitions.

 

(i)                  Solely in respect of adjustments to the Cap Price pursuant
to Section 8(u):

 

(1)Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e)(v), the parties
hereto agree that, with respect to the Transaction, the following repurchases of
Shares by the Issuer or any of its subsidiaries shall not be considered
Potential Adjustment Events: any repurchases of Shares in open-market
transactions at prevailing market prices or privately negotiated accelerated
Share repurchase (or similar) transactions that are entered into at prevailing
market prices and in accordance with customary market terms for transactions of
such type to repurchase the Shares, in each case, to the extent that, after
giving effect to such transactions, the aggregate number of Shares repurchased
during the term of the Transaction pursuant to all transactions described in
this proviso would not exceed 20% of the number of Shares outstanding as of the
Trade Date, as determined by the Calculation Agent” at the end of such Section.

 



 

(2)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “that may have a diluting or concentrative effect on the theoretical
value of the relevant Shares” and replacing them with the words “that is the
result of a corporate event involving the Issuer or its securities that has, in
the commercially reasonable judgment of the Calculation Agent, a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Counterparty’s own stock or (b) an observable index, other than an index
calculated and measured solely by reference to Counterparty’s own operations.”

 

(3)Section 12.1(d) of the Equity Definitions is hereby amended by replacing
“10%” with “20%”.

 

(ii)                Section 12.9(b)(i) of the Equity Definitions is hereby
amended by replacing “either party may elect” with “Dealer may elect or, if
Counterparty represents to Dealer in writing at the time of such election that
(i) it is not aware of any material nonpublic information with respect to
Counterparty or the Shares and (ii) it is not making such election as part of a
plan or scheme to evade compliance with the U.S. federal securities laws,
Counterparty may elect.”

 

(u)                Other Adjustments Pursuant to the Equity Definitions.
Notwithstanding anything to the contrary in the Agreement, the Equity
Definitions or this Confirmation, upon the occurrence of a Merger Date, the
occurrence of a Tender Offer Date, or declaration by Counterparty of the terms
of any Potential Adjustment Event, the Calculation Agent shall determine in good
faith and in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transaction and, if so, shall, in its good faith and commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options
taking into account, for the avoidance of doubt, such economic effect on both
the Strike Price and Cap Price (provided that in no event shall the Cap Price be
less than the Strike Price; provided further that any adjustment to the Cap
Price made pursuant to this Section 8(u) shall be made without duplication of
any other adjustment hereunder) and that such adjustments may be made to account
solely for changes in volatility, expected dividends, interest rates, stock loan
rate or liquidity relative to the relevant Shares). Solely for purposes of this
Section 8(u), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to each such term in the
Equity Definitions (as amended by Section 8(t)(i)).

 

(v)                Notice of Certain Other Events. (A) Counterparty shall give
Dealer commercially reasonable advance (but in no event less than one Exchange
Business Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Securities in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 



Page 26 of 28

 

 

(w)                Payment by Counterparty. In the event that, following payment
of the Premium, (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Counterparty owes to Dealer an
amount calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes
to Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions,
an amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(x)                 U.S. QFC Stay Rules. The parties agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Protocol Covered Agreement and each party shall be
deemed to have the same status as Regulated Entity and/or Adhering Party as
applicable to it under the Protocol; (ii) to the extent that prior to the date
hereof the parties have executed a separate agreement the effect of which is to
amend the qualified financial contracts between them to conform with the
requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of the
Bilateral Agreement are incorporated into and form a part of the Agreement and
each party shall be deemed to have the status of “Covered Entity” or
“Counterparty Entity” (or other similar term) as applicable to it under the
Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not apply, the
terms of Section 1 and Section 2 and the related defined terms (together, the
“Bilateral Terms”) of the form of bilateral template entitled “Full-Length
Omnibus (for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org and, a copy of which is available upon request),
the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Dealer shall be deemed a “Counterparty Entity.” In the
event that, after the date of the Agreement, both parties hereto become adhering
parties to the Protocol, the terms of the Protocol will replace the terms of
this Section 8(x) of the Confirmation. In the event of any inconsistencies
between the Agreement and the terms of the Protocol, the Bilateral Agreement or
the Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay
Terms will govern. Terms used in this paragraph without definition shall have
the meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “the Agreement” include any related credit enhancements
entered into between the parties or provided by one to the other. In addition,
the parties agree that the terms of this paragraph shall be incorporated into
any related covered affiliate credit enhancements, with all references to Dealer
Parent replaced by references to the covered affiliate support provider.“QFC
Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 



Page 27 of 28

 

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information required herein and immediately returning an
executed copy to Dealer.

 

  Yours faithfully,       CITIBANK, N.A.       By: /s/ Peter Barna     Name:
Peter Barna     Title: Managing Director

 



  Agreed and Accepted By:       2U, INC.       By: /s/ Paul S. Lalljie     Name:
Paul S. Lalljie     Title: Chief Financial Officer  

  

Page 28 of 28



 